 JS44      (Rev.02lre)                                                            cIV[ coVER SHEET
 TheJS44civilcoversheetandtheinformationcontainedhereinneitherreplacenorsupplementthefilingandserviceofpleadingsorotherDaDersasrequiredbvlaw-                                                                                   excentas
 purpose of initiating the    civil docket sheet. lSEt tusL'aUcrtous oN NEXT zAGE                     or.. rHrS   F)RM)
 I. (a) PLAINTIFFS                                                                                                         DEFENDANTS
 John Vinas, et al.                                                                                                       MLJ Painting Corp. et al.


     (b)    County of Residence of First Listed Plaintiff                                                                  County ofResidence ofFirst Listed Defendant
                               (EXCEPT IN U.S. PLA]NTIFI-               CASES)                                                                                      (rN u.s. PL4,TNTTFF CASES ONLY)
                                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE T}IE LOCATION OF
                                                                                                                                      THE TRACT OF LAND INVOLVED.

     (C)     attomeys (Fim    Name, Adrtress, antl Telephone Number)                                                        Attomeys (lfKnown)
 Law Otfices of Jacob Aronauer
 225 Broadwav, 3rd Floor
 New York, NY 10007 (212) 323-6980
II. BASIS OF JURISDICTION irto* m "x" in one Box onty)                                                  III.      CITIZENSHIP OF PRINCIPAL PARTIES                                                   gta"" on ,x"  in one Boxfor praint{f
                                                                                                                               Only)
                                                                                                                    (For Ditersity Cases                                                                and One Boxfor Defendant)
D I U.S. Govemment il 3 Federal Question                                                                                          PTF DEF                                                                                PTF DEF
             Plaintiff                                 (U.5. Govemment Not o     partt                         CitizenofThisstate D I D I                                      Incorporatedo/Principalplace              A 4 D4
                                                                                                                                                                                  ofBusiness In This State

O2        U.S. Govemment                   O   4    Diversity                                                CitizenofAnotherstate n2                                 J 2      IncorporatedaldPrincipalplace              D 5 il5
             Defendant                                (lndicote Citizenship ofPaflies in lten III)                                                                                 ofBusiness In Another State

                                                                                                             Citizen or Subject     ofa              D3               il 3     ForeignNation                              I6         n6
IV.       NATURE OF SUIT                           an "X" in One Box
                                                                                                                                     .:. i   ... ':. ,,   )l


n   1   10 Insurance                    PERSONAL INJURY                          PERSONAL INJURY                  625 Drug Related Seiare                      f,   422 Appeal 28 USC 158             tr   375 False Claims Act
D   120 Marine                        O 310 Airplane                       3    365 Personal Injury -                 ofProperty 21 USC 881                    O    423 Withdrawal                    D    376 Qui Tam (31 USC
D   130 Miller Act                    D 315 Airplane Product                        Product Liability             690 Other                                               28 USC 157                           372e(a))
O   140 Negotiable Instrument                      Liability               O    367 Health Care/                                                                                                      n    400 State Reapportioment
D   150 Recovery of Overpayment       D    320 Assault, Libel &                     Phmaceutical                                                                                                      il   410 Antitrust
          & Enforcement of Judgment            Slander                              Personal Injury                                                                 820 Copyrights                    o    430 Banks and Banking
3 l5l Medicae Act                     O    330 Federal Employers'                   Product Liability                                                          O    830 Patent                        o    450 Comerce
0 152 Recovery of Defaulted                        Liability               O    368 Asbestos Personal                                                          D    840 Trademrk                      o    460 Deportation
          Student Loans               D    340 Mrine                                Injury Product                                                                                                    B    470 Racketeer lnfluenced and
        @xcludes Veterms)             O    345 Marine Product                       Liability                                                                                                                  Comrpt Organizations
O   153 Recovery of Overpayment                    Liability                   PERSONAL PROPERTY                  7't0              Stmdards                   o    861   HrA(1395tr)                 o    480 Consumer Credit
        ofVeteran's Benefits          D    350 Motor Vehicle               O    370 OtherFraud                           Act                                   D    862 Black Lrurg (923)             o    490 Cable/Sat TV
O   160 Stockholders' Suits           D    355 Motor Vehicle               O    371 Truth in Lending         O    720 Labor/Ivlanagement                       D    863 DIwC/DIww (40s(g))            o    850 SecuritieVCommoditieJ
D   190 OtherContract                          Product Liability           i    380 Other Personal                    Relations                                O    864 SSID TitIC XVI                         Exchange
n   195 Contract Product Liability    D    360 Odrer Personal                       Property Damage          f,   740 Railway Labor Act                        o    865 RSI (405(9)                   O    890 Other Statutory Actions
D   196 Franchise                                  Injury                  D    385 Property Darnage         tr   751 Fmily and Medical                                                               tr   891 AgriculturalActs
                                      tr   362 Personal Injury -                    Product Liability                 Leave Act                                                                       D    893 Enviromental Matters
                                                                                                             fl   790 Other Labor Litigation                                                          tr   895 Freedom oflnformation
                                                                                                             O    791 Employee Retirernent                                                                     Act
D   210   Land Condemnation           O    440     Other Civil Rights          Habeas Corpus:                            lncome Secuity Act                    D    870 Taxes (U.S. Plaintiff         O    896 Arbitration
n   220   Foreclosure                 il   441     Voting                 [    463 Alien Detainee                                                                        or Defendant)                O    899AdministrativeProcedure
D   230   Rent Lease & Ejectrnent     D    442     Employment             0    510 Motions to Vacate                                                           n    871 IRS-Third Party                        Act/Revrew or Appeal    of
O   240   Torts to Lmd                O    443     Housing/                        Sentence                                                                              26 USC 7609                           Agency Decision
D   245   Tort Product Liability               Accommodations             O     530 General                                                                                                           n    950 Constitutionaliry of
D   290   All Other Real Property     il   445 Amer. w/Disabilities       D     535 Death Penalty                                                                                                              State Statutes
                                               Employment                      Other:                                    Naturalization Application
                                      O    446 Amer. dDisabilities        tr   540 Mandamus & Other               465 Ofter Immigration
                                                 Ofter                    5    550 Civil Rights                          Actions
                                      n    448 Education                  n    555PrisonCondition
                                                                          fl   560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement

V. ORIGIN (Place an "X" in One Box Only)
X1 Original D2 Removedfrom                                       tr 3 Remandedfrom                    tr4Reinstatedor O 5Transfenedfrom                                        lI 6     Multidistrict
    Proceeding State Court                                            Appellate Court                       Reopened                         Another District                           Litigation

                                                            U.S. Civil Statute under which you are                (Do not citejurisdlctlonal $aailes unless diventry):
                                               $EgX
VI.      CAUSE OF ACTION
                                               {fiiF$trtntutft{dalttu unpaid prevailing wages
VII.      REQUESTED IN                               CHECK IF THIS IS A CLASS ACTION                              DEMAND $                                                  CFIECK YES only if demanded in complaint:
     COMPLAINT:                                      UNDER RULE 23, F.R.Cv.P.                                                                                               JURY     DEMA|{D: 0 Yes                      Xuo
vrrr. RELATED CASE(S)
                                                   (See instructions)
      IF ANY                                                              JUDGE                                                                                     DOCKETNUMBER
DATE
0511612019


    RECEIPT #                       AMOUNT                                         APPLY]NGIFP                                          JTJDGE                                          MAG. JUDGE
                                             CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of$150,000,
exclusive ofinterest and costs, are eligible for compulsory arbitration. The amount ofdamages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration

I,    Jacot) Arollauer                                     counsel for          rtatllltlrs                   do hereby   certi! that the above   captioned civil action is ineligible         for
compulsory arbitration for the following reason(s):

          r'           monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                       the complaint seeks injunctive relief,

                       the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT. FEDERAL RULES CIVIL PROCEDURE 7.1
                                   ldentify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STAT EM ENT                                          Vlll on the Front of this Forml

to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a



pending before the court."


                                                         NY-E DIVISION OF BUSINESS RULE 50.1(dX2)


1.)        ls the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
           County?trYesBlNo
2.)        lf you answered "no" above:
           a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
           County? tr Yes A                                            No

           b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
           Drstrict?                  A Yes'E                          No

           c) If this is a Fair Debt Collection Practice Act case, speciff the County in which the offending communication was
           received:

lf your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than,one) reside in Nassau or
Suffolk County, or, in    interoleader         does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk                       Yes
          (Note: A              shall be considered a resident of the County in which it has the most significant contacts).

                                                                                     BAR ADMISSION

           I   am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                        EjYestrNo
           Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                        tr                Yes        (lf yes, ptease      exptain A                   No




           I certify the accuracy         of                                     above.

           Signature:
                                                                                                                                                                   T   Ad   M^iiffFi.   1111111n11
